Name: 2000/252/EC: Commission Decision of 17 March 2000 amending Decision 1999/710/EC on drawing up provisional lists of third country establishments form which the Member States authorise imports of minced meat and meat perparations (notified under document number C(2000) 700) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  cooperation policy;  health;  foodstuff
 Date Published: 2000-03-29

 Avis juridique important|32000D02522000/252/EC: Commission Decision of 17 March 2000 amending Decision 1999/710/EC on drawing up provisional lists of third country establishments form which the Member States authorise imports of minced meat and meat perparations (notified under document number C(2000) 700) (Text with EEA relevance) Official Journal L 078 , 29/03/2000 P. 0028 - 0031Commission Decisionof 17 March 2000amending Decision 1999/710/EC on drawing up provisional lists of third country establishments form which the Member States authorise imports of minced meat and meat perparations(notified under document number C(2000) 700)(Text with EEA relevance)(2000/252/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 95/408/EEC of 22 June 1995 on the conditions for drawing up, for an interim period, provisional lists of third country establishments from which Member States are authorised to import certain products of animal origin, fishery products or live bivalve molluscs(1), as amended by Decision 98/603/EC(2), and in particular Article 2(1) and Article 7 thereof,Whereas:(1) A provisional list of establishments producing minced meat and meat preparations has been drawn up by Commission Decision 1997/710/EC(3).(2) Brazil, Chile, Hungary, Israel, Poland and Thailand have sent a list of establishments producing minced meat and meat preparations and for which the responsible authorities certify that the establishments are in accordance with the Community rules.(3) Provisional lists of establishments producing minced meat and meat preparations can thus be drawn up for Brazil, Chile, Hungary, Israel, Poland and Thailand in accordance with the procedure laid down in Decision 95/408/EEC in respect of certain countries.(4) Some third countries have not sent their establishment lists in time; therefore it is necessary to grant as a transitional measure an additional period to import meat preparations from these third countries in order not to interrupt trade.(5) In this event the Member States will be responsible therefore for ensuring themselves that the establishments from which they import meat preparations meet the requirements which are not less stringent than the Community requirements.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 11. The text of the Annex of this Decision is added to the Annex of Decision 1999/710/EC.2. Concerning third countries other than those in the Annex of Decision 1999/710/EC, Member States may authorise establishments for import of meat preparations up to 1 September 2000Article 2This Decision is addressed to the Member States.Done at Brussels, 17 March 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 243, 11.10.1995, p. 17.(2) OJ L 289, 28.10.1998, p. 36.(3) OJ L 281, 4.11.1999, p. 82.ANEXO/BILAG/ANHANG/Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã /ANNEX/ANNEXE/ALLEGATO/BIJLAGE/ANEXO/LIITE/BILAGA"PaÃ ­s: Brasil/Land: Brasilien/Land: Brasilien/Ã §Ã Ã Ã ±: Ã Ã Ã ±Ã ¶Ã ¹Ã »Ã ¯Ã ±/Country: Brasil/Pays: BrÃ ©sil/Paese: Brasile/Land: BraziliÃ «/PaÃ ­s: Brasil/Maa: Brasilia/Land: Brasilien>TABLE>PaÃ ­s: Chile/Land: Chile/Land: Chile/Ã §Ã Ã Ã ±: Ã §Ã ¹Ã »Ã ®/Country: Chile/Pays: Chili/Paese: Cile/Land: Chili/PaÃ ­s: Chile/Maa: Chile/Land: Chile>TABLE>PaÃ ­s: HungrÃ ­a/Land: Ungarn/Land: Ungarn/Ã §Ã Ã Ã ±: Ã Ã Ã ³Ã ³Ã ±Ã Ã ¯Ã ±/Country: Hungary/Pays: Hongrie/Paese: Ungheria/Land: Hongarije/PaÃ ­s: Hungria/Maa: Unkari/Land: Ungern>TABLE>PaÃ ­s: Israel/Land: Israel/Land: Israel/Ã §Ã Ã Ã ±: ÃÃ Ã Ã ±Ã ®Ã »/Country: Israel/Pays: IsraÃ «l/Paese: Israele/Land: Israel/PaÃ ­s: Israel/Maa: Israel/Land: Israel>TABLE>PaÃ ­s: Polonia/Land: Polen/Land: Polen/Ã §Ã Ã Ã ±: Ã Ã ¿Ã »Ã Ã ½Ã ¯Ã ±/Country: Poland/Pays: Pologne/Paese: Polonia/Land: Polen/PaÃ ­s: PolÃ ³nia/Maa: Puola/Land: Polen>TABLE>PaÃ ­s: Tailandia/Land: Thailand/Land: Thailand/Ã §Ã Ã Ã ±: Ã ¤Ã ±Ã Ã »Ã ¬Ã ½Ã ´Ã ·/Country: Thailand/Pays: ThaÃ ¯lande/Paese: Thailandia/Land: Thailand/PaÃ ­s: TailÃ ¢ndia/Maa: Thaimaa/Land: Thailand>TABLE>"